Evidence of extrinsic circumstances may sometimes assist the court in the construction of language which a testator has used to express his testamentary intention; but here the language of the will, even when read in the light of extrinsic circumstances, admits of but one construction. Parol evidence is not admissible to show that the testatrix did not mean what she has said in words, though these words may have been chosen by the attorney who drafted the will rather than by the testatrix. (Reynolds v.Robinson, 82 N.Y. 103.) We do not pass upon the question of whether the attorney was a competent witness in this action. (Civ. Prac. Act, secs. 353, 354.) The evidence would not be admissible though given by a witness who was competent.
The judgment should be affirmed, without costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN and O'BRIEN, JJ., concur; KELLOGG, J., not sitting.
Judgment affirmed. *Page 75